DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 21 has been amended as follows:
21. (Currently Amended) The augmented reality system according to claim [[20]]18, wherein the computing device further determines the ambient brightness according to a gain value and an exposure time used by the image sensor while the image of the actual scene is being captured in an auto-exposure mode.

Response to Arguments
Applicant’s arguments, filed on 04/07/2021, with respect to rejections of claims 1-23 under 35 U.S.C. 103, have been fully considered and are persuasive. The amendment to the independent claims has overcome the rejections, as the applicant argued. Claims 1-7, 10-19, and 21-22 are allowed. Claims 8-9, 20, and 23 have been canceled. The rejections of the claims have been withdrawn. Claim 21 is dependent of canceled claim 20. The examiner’s amendment has resolved the issue. The newly added claims 24-25 are also allowed.
Allowable Subject Matter
Claims 1-7, 10-19, 21-22, and 24-25 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claims 1, 18, and 22, as amended, the prior art references of being Kass(U.S. Pub. 2017/0270707 A1, already of record), and Wyble (U.S. Pub. 2020/0193648 A1) disclose various limitations of the claims. However, the prior art failed to show all limitations of the claims, and the obviousness of the claims as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention. Update search has not resulted more prior art. The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.